Per Curiam:

The decrees here sought to be reviewed modify consent decrees for the distribution of funds theretofore impounded by the District Court and direct a different distribution of these funds. They are not decrees “granting or denying” an injunction. Therefore direct appeals to this Court do not lie. § 266 of the Judicial Code, as amended, 28 U. S. C. § 380. See Public Service Comm’n v. Brashear Lines, 306 U. S. 204, 207, and Phillips v. United States, 312 U. S. 246, 248-251. The appeals are dismissed.
Mr. Justice Murphy and Mr. Justice Jackson took no part in this decision.